Citation Nr: 0839281	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II.

2. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as secondary to 
service-connected diabetes mellitus, type II.

3. Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied service connection for erectile 
dysfunction, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity.  The veteran perfected a timely appeal of these 
determinations to the Board.

In September 2005, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local regional office.  A transcript of these proceedings has 
been associated with the veteran's claims file.

In an April 2006 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a December 2007 
Order, the Court granted the appeal, vacated the April 2006 
Board decision, and remanded the case to the Board for 
further appellate review.


FINDINGS OF FACT

1. Erectile dysfunction increased in severity as a result of 
the veteran's service-connected type II diabetes mellitus.

2. The veteran's peripheral neuropathy of the right and left 
lower extremities is etiologically related to his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1. Erectile dysfunction was caused or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2. Peripheral neuropathy of the right lower extremity was 
caused or aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3. Peripheral neuropathy of the left lower extremity was 
caused or aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.





II. Service Connection

The veteran argues that he is entitled to service connection 
for erectile dysfunction and peripheral neuropathy of the 
right and left lower extremities, all including as secondary 
to type II diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, U.S. Air Force Hospital medical 
treatment records indicate that the veteran complained of 
having left thigh numbness for two years in December 1984, 
that he was diagnosed as having diabetes mellitus in June 
1994, that in June 1994 the veteran stated that he had had a 
poor sex life for some time, and that in October 2003 he 
complained of pain and numbness in his legs and was diagnosed 
as having peripheral neuropathy.

The veteran was provided a VA examination in January 2004.  
On examination, the veteran reported that he had been 
diagnosed as having diabetes mellitus seven to eight years 
prior, at which time he began medication.  It was noted that 
the veteran's erectile dysfunction had been complete for at 
least 10 years, and that neuropathy of the feet began prior 
to 1985.  The VA examiner diagnosed the veteran as having 
erectile dysfunction and neuropathy of the feet, but stated 
that these conditions could not be attributed to 
complications of the veteran's diabetes without some 
documentation of diabetes earlier.  The VA examiner 
furthermore opined that, based on the facts regarding the 
onset of diabetes, neither erectile dysfunction nor 
peripheral neuropathy of the feet was at least as likely as 
not due to diabetes.

In a July 2008 letter, a VA endocrinology physician reviewed 
the claims folder and provided opinions regarding the 
etiology of the veteran's claimed conditions.  In the letter, 
the VA physician opined that the veteran's diabetes was first 
diagnosed in 1994, but that typically the clinical onset of 
type II diabetes occurred months or years prior to the 
diagnosis being established, and that it was more likely than 
not that the veteran's diabetes had its onset on or about 
1993.  The examiner also concluded that the veteran's 
bilateral peripheral neuropathy had its clinical onset in 
2003, and that the veteran's erectile dysfunction had its 
onset in or about 1984.  The examiner furthermore opined that 
the veteran's type II diabetes as likely as not caused the 
bilateral peripheral neuropathy of the lower extremities, 
based on the fact that the veteran's diabetes was diagnosed 
in 1994 and that his bilateral peripheral neuropathy was not 
diagnosed until 2003, and that bilateral peripheral 
neuropathy was a common complication of diabetes and 
typically appeared 5 to 10 years after the onset of diabetes.  
The examiner also opined that diabetes did not cause the 
veteran's erectile dysfunction, as the erectile dysfunction 
preceded the onset of diabetes by a number of years and was 
manifest at the time when normal glucose tolerance had been 
documented.  However, the examiner opined that diabetes was 
associated with the development of erectile dysfunction and 
there was no clear documentation in the medical records as to 
the extent and severity of the veteran's erectile 
dysfunction, and thus that it was as likely as not that 
erectile dysfunction increased in severity as a result of 
diabetes type II.  

After reviewing the record, the Board finds a preponderance 
of the evidence with respect to the veteran's three service 
connection claims to be at least in relative equipoise.

With respect to the veteran's claim for erectile dysfunction, 
the Board notes the conflicting medical opinions of record.  
The January 2004 VA examiner opined that erectile dysfunction 
was not at least as likely as not secondary to diabetes, 
based on the fact that the veteran's the erectile dysfunction 
had been complete for at least 10 years.  The July 2008 VA 
physician opined that the veteran's erectile dysfunction had 
its onset in or about 1984, and that diabetes did not cause 
the veteran's erectile dysfunction, as the erectile 
dysfunction preceded the onset of diabetes by a number of 
years and was manifest a that time when normal glucose 
tolerance had been documented.  However, the July 2008 VA 
examiner also stated that diabetes was associated with the 
development of erectile dysfunction, and that there was no 
clear documentation in the medical records as to the extent 
and severity of the veteran's erectile dysfunction, and thus 
that it was as likely as not that erectile dysfunction 
increased in severity as a result of diabetes type II.

Considering these opinions, the Board finds the evidence that 
the veteran's erectile dysfunction was aggravated by his type 
II diabetes mellitus to be at least in relative equipoise.  
First, the January 2004 VA examiner noted that the veteran's 
erectile dysfunction had been complete for at least 10 years.  
The onset of the veteran's diabetes mellitus was, in the 
opinion of the July 2008 VA examiner, in 1993.  Thus, even 
assuming that the veteran's erectile dysfunction had been 
complete for at least 10 years prior to the January 2004 VA 
examination, such complete erectile dysfunction would not 
necessarily precede the onset of the veteran's diabetes 
mellitus.  Second, the Board notes that a considerable 
portion of the relevant medical record was associated with 
the claims folder subsequent to the January 2004 VA 
examination, and thus the July 2008 VA examiner had the 
benefit of a more complete review of the record than did the 
January 2004 VA examiner, who relied largely on the 
statements of the veteran in establishing the history of the 
veteran's erectile dysfunction.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's erectile dysfunction increased in severity as a 
result of his service-connected type II diabetes mellitus.

With respect to the veteran's claims for left and right lower 
extremity peripheral neuropathy, the Board again notes the 
conflicting medical opinions of the January 2004 VA examiner 
and the July 2008 VA examiner.  The January 2004 VA examiner 
opined that peripheral neuropathy of the feet was not at 
least as likely as not due to diabetes based on the fact that 
the veteran reported that he was diagnosed as having diabetes 
mellitus seven to eight years prior, and that neuropathy of 
the feet began prior to 1985.  The July 2008 examiner 
furthermore opined that the veteran's type II diabetes as 
likely as not caused the bilateral peripheral neuropathy of 
the lower extremities, based on the fact that the veteran's 
diabetes was diagnosed in 1994 and his bilateral peripheral 
neuropathy was not diagnosed until 2003, and that bilateral 
peripheral neuropathy was a common complication of diabetes 
and typically appeared 5 to 10 years after the onset of 
diabetes.

Considering these opinions, the Board finds the evidence that 
the veteran's peripheral neuropathy of the right and left 
lower extremities is etiologically related to his diabetes 
mellitus to be at least in relative equipoise.  First, while 
noting the conflict in the onset dates of peripheral 
neuropathy noted by the January 2004 and July 2008 VA 
examiners, the Board again notes that a considerable portion 
of the relevant medical record was associated with the claims 
folder subsequent to the January 2004 VA examination, and 
thus the July 2008 VA examiner had the benefit of a more 
complete review of the record than did the January 2004 VA 
examiner, who relied largely on the statements of the veteran 
in establishing the history of the veteran's peripheral 
neuropathy.  Second, while noting possible indications in the 
medical record of peripheral neuropathy, such as the December 
1984 Air Force Hospital records indicating complaints of left 
thigh numbness for two years, the Board notes that the record 
reflects no medical diagnosis of peripheral neuropathy until 
after the veteran's June 1994 diagnosis of diabetes mellitus.  
In this regard, the Board also notes the June 2008 VA 
examiner's statement that bilateral peripheral neuropathy was 
a common complication of diabetes, and that neither the 
January 2004 nor June 2008 VA examiner opined as to whether, 
if the veteran did experience peripheral neuropathy of the 
lower extremities prior to the onset of diabetes, such 
diabetes aggravated the peripheral neuropathy.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's peripheral neuropathy of the right 
and left lower extremities to be etiologically related to his 
service-connected type II diabetes mellitus.

Accordingly, service connection for erectile dysfunction and 
peripheral neuropathy of the right and left lower extremities 
is warranted.


ORDER

1. Entitlement to service connection for erectile dysfunction 
is granted.

2. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, is granted.

3. Entitlement to service connection for peripheral 
neuropathy, left lower extremity, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


